It seems to me that the conditions that existed at the time this shipment was made would give rise to a very wide difference of opinion as to what constituted a reasonable time to deliver the freight, for the loss of which this action was brought, and if the whole shipment had been lost, it would have been a question for the jury to say what, under the circumstances, was a reasonable time. No reason has been suggested, and I know of none, why a part of the shipment could have been delivered and a part could not have been delivered. It seems to me that a delivery of a part of the shipment fixes beyond controversy a reasonable time within which the lost goods could have been delivered. I, therefore, concur with Mr. Justice Cothran. *Page 321